      Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 1 of 12




                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA
                     PHILADELPHIA DIVISION

ERIC BAINES,                          CASE NO.:

              Plaintiff,

vs.


CORECARE BEHAVIORAL
HEALTH MANAGEMENT, INC.,
doing business as, KIRKBRIDE
CENTER,

              Defendant.         /


        VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, ERIC BAINES (“Plaintiff”), by and through, the

undersigned counsel, files this Complaint against Defendant, CORECARE

BEHAVIORAL HEALTH MANAGEMENT, INC., doing business as,

KIRKBRIDE CENTER (“Defendant”), and states as follows:

                           INTRODUCTION

       1.    This is an age discrimination action brought pursuant to the

Age Discrimination in Employment Act, 29 U.S.C. § 621, et. seq.

(“ADEA”), and the Pennsylvania Human Relations Act P.L. 744, No. 222,

as amended Act 34, 43 P.S. §§ 951-963 (“PHRA”) by ERIC BAINES, a 70-

year-old male who was terminated from his employment as a behavioral
     Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 2 of 12




health technician or no reason other than his age. Mr. Baines seeks all legal

and equitable relief available under the ADEA and the PHRA.

                   JURISDICTION, PARTIES, VENUE

      2.      This Court has federal-question jurisdiction pursuant 28 U.S.C.

§1331. The Court has jurisdiction to grant declaratory relief and further

relief pursuant to 28 U.S.C. §§ 2201 and 2202.

      3.      Venue in this Court is proper, as the acts and omissions alleged

in this Complaint took place in this judicial district, and Defendant resides

and regularly conducts business in this judicial district.

      4.      Plaintiff, Eric Baines, was at the time material to this

Complaint a 68 year-old man.

      5.      At all material times, Plaintiff was protected by the ADEA and

PHRA because he is over forty years of age.

      6.      At all material times, Plaintiff was and is an “employee” as

contemplated by the ADEA and PHRA.

       7.     This Court has supplemental jurisdiction over Plaintiff’s

PHRA claims as they arise out of the same facts as circumstances as the

federal claims

      8.      Defendant is incorporated as a business corporation in the

Commonwealth of Pennsylvania.



                                        2
     Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 3 of 12




      9.     At all times material, Defendant was an “employer” as

contemplated by the ADEA and PHRA.

            SATISFACTION OF CONDITIONS PRECEDENT

      10.    On or about December 16, 2019, Plaintiff filed a Charge for

Age Discrimination with the Equal Employment Opportunity Commission

(“EEOC”) Charge No. 846-2020-00775. This Charge was cross-filed with

the Philadelphia Commission on Human Relations (“PCHR”). All

allegations contained in this Charge are hereby incorporated in this

Complaint by reference.

      11.    On or about April 26, 2021, a Notice of Right to Sue was

issued, attached hereto as Exhibit A.

      12.    After investigating the allegations in Plaintiff’s Charge, the

EEOC found reasonable cause to believe Defendant violated the statute(s)

with respect to some or all of the matters alleged in Plaintiff’s EEOC

Charge. See id.

      13.    The lawsuit has been commenced within 90 days of receipt of

the Notice of Right to Sue.

       STATEMENT OF FACTS/ GENERAL ALLEGATIONS

      14.    At all times material to this Complaint, Plaintiff was and

continues to be a resident of Camden County, New Jersey.



                                        3
     Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 4 of 12




      15.     From June 20, 2015, to his termination on July 23, 2019,

Plaintiff was employed as a behavioral health technician, working for

Defendant.

      16.     Plaintiff’s place of work was 111 North 49th Street,

Philadelphia, PA 19139.

      17.     Plaintiff’s work performance was exemplary during his

employment.

      18.     Prior to his termination, Plaintiff was never disciplined during

his employment with Defendant.

      19.     When Plaintiff first began working for Defendant, he worked on

the 3:00 p.m. to 11:30 p.m. shift.

      20.     During that time period, when he would request overtime,

Defendant’s head therapist “Leslie” told Plaintiff words to the effect that ‘I’m

not sure you can handle that at your age,’ and would often deny him overtime.

      21.     “Leslie” also insinuated that Plaintiff was too old to deal with

the population on her floor on numerous occasions.

      22.     Similarly, in 2017 through 2019, Defendant’s overtime

coordinator, Katary Sloan, when Plaintiff asked for overtime would make

comments like ‘Are you sure you can handle it OG?’ and ‘Are you sure you

are up for it?’ As a result, Plaintiff got less overtime than others.



                                        4
     Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 5 of 12




       23.     In the months preceding his unlawful termination, Defendant

began asking Plaintiff questions regarding his age, as well as the length of time

he planned to work for Defendant.

       24.     For example, in 2019, Plaintiff was questioned about his age and

his planned length of employment by Defendant’s Assistant Nursing Director

Linda Collins.

       25.     Also, in 2018 and 2019, Defendant’s Nurse in Charge, “Joann,”

would also call attention to Plaintiff’s age and question his ability to perform

his job, due to his age.

       26.     Moreover, in 2018 and 2019, Plaintiff was called “Grandpa” and

other derogatory and age-related offensive names by Defendant’s staff

members.

       27.     On July 23, 2019, Plaintiff’s employment was terminated.

       28.     Defendant purported to terminate Plaintiff’s employment for

violation of a policy regarding patient “rounds.”

       29.     Plaintiff received a Corrective Action Form indicating the reason

he was terminated was for failure to follow policies/procedures.

       30.     Defendant did not terminate younger employees for violations of

the same policy he was alleged to have violated.

       31.     Younger employees received verbal or written reprimands for



                                       5
     Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 6 of 12




violation of the policy Plaintiff was alleged to have violated.        Younger

employees were not immediately terminated for such violations.

         32.   Moreover, had Defendant properly investigated the alleged

incident at issue pursuant to its normal practices, several witnesses, as well as

video surveillance, could verify that no violation of policy had occurred.

         33.   Although Plaintiff was working with another employee, Khalil

Brown, during the shift in which the “rounds” policy was alleged to have been

violated, Mr. Brown was not disciplined related to the alleged incident.

         34.   Indeed, Defendant did not even question Mr. Brown related to

the alleged incident.

         35.   Mr. Brown was, and is, under forty.

         36.   Defendant neither questioned Mr. Brown, nor reviewed any of

the ample video footage available for Plaintiff’s floor and the exits to the

building, despite Plaintiff’s specific request that same be done to confirm that

Plaintiff had not violated any policy.

         37.   Defendant did not investigate the issue because it wanted to

terminate Plaintiff due to his age, and used the alleged infraction as pretext to

do so.

         38.   Plaintiff is aware of at least ten (10) other employees over the

age of forty (40) that Defendant terminated within the approximately twelve



                                         6
     Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 7 of 12




(12) month period before Plaintiff’s termination.

      39.     Upon information and belief, Defendant has replaced each of

those employees with employees who were significantly younger.

      40.     Upon information and belief, Defendant engaged in a concerted

and discriminatory effort to replace its older workers with younger workers.

In order to accomplish this, Defendant used several unlawful techniques,

including unequal enforcement of its disciplinary rules, and unequal

application of its progressive discipline policies.

      41.     Had Defendant not discriminated against Plaintiff on the basis

of his age, Plaintiff would have continued to work for Defendant as a

behavioral health technician.

                           COUNT I
              AGE DISCRIMINATION UNDER THE ADEA

       42.    Plaintiff re-alleges and reavers paragraphs 1 through 41 of the

Complaint, as if fully set forth herein.

       43.    Plaintiff was over the age of forty (40) at all times material to

this complaint.

       44.    Plaintiff suffered an adverse employment action.

       45.    Plaintiff was treated less favorably than those who were

significantly younger than he was.

       46.    Plaintiff suffered adverse action and disparate treatment due to

                                         7
    Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 8 of 12




his age.

      47.    The subjection of Plaintiff to disparate treatment and adverse

employment actions by Defendant in whole or substantial part because of

his age was a violation of the ADEA.

      48.    The age-discriminatory conduct of Defendant and its agents

proximately, directly, and foreseeably caused Plaintiff damages, including

but not limited to lost wages and benefits.

      49.    Defendant’s treatment of Plaintiff also caused him irreparable

harm through the violation of his rights against age discrimination, for

which there is no adequate remedy at law.

      50.    Defendant’s age-discriminatory behavior towards Plaintiff was

willful, entitling him to liquidated damages.

      51.    Plaintiff is entitled to damages, including actual damages,

liquidated damages, and to recover reasonable attorneys’ fees, litigation

expenses and costs.

            WHEREFORE, Plaintiff, ERIC BAINES, respectfully requests

entry of judgment:

            a.    Reinstating Plaintiff to his position as Behavioral Health

                  Technician, or awarding Plaintiff front pay to the extent

                  reinstatement is not practicable;



                                      8
    Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 9 of 12




             b.    awarding judgment against Defendant for the back pay

                   and benefits to which Plaintiff would have been entitled

                   but for its age discriminatory acts;

             c.     awarding judgment against Defendant for liquidated

                   damages;

             d.     awarding Plaintiff his costs, including reasonable

                   attorneys’ fees, pursuant to 29 U.S.C. § 216(b); and

             e.    granting such other and further relief deemed proper by

                   this Court.

                   COUNT II
UNLAWFUL AGE DISCRIMINATION IN VIOLATION OF PHRA

       52.    Plaintiff re-alleges paragraphs 1 through 41 of the Complaint,

as if fully set forth herein.

      53.    Plaintiff was over the age of forty (40) at all times material to

this complaint.

      54.    Plaintiff suffered an adverse employment action.

      55.    Plaintiff was treated less favorably than those who were

significantly younger than he was.

      56.    Plaintiff suffered adverse action and disparate treatment due to

his age.

      57.    The subjection of Plaintiff to disparate treatment and adverse

                                      9
   Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 10 of 12




employment actions by Defendant in whole or substantial part because of

his age was a violation of the PHRA.

      58.    The age-discriminatory conduct of Defendant and its agents

proximately, directly, and foreseeably caused Plaintiff damages, including

but not limited to lost wages and benefits.

      59.    Defendant’s treatment of Plaintiff also caused him irreparable

harm through the violation of his rights against age discrimination, for

which there is no adequate remedy at law.

      60.    Plaintiff has been made to suffer mental anguish and emotional

distress, loss of employment and future employment opportunities, and loss

of wages and benefits, as the direct and proximate result of Defendant’s

violation of his civil rights as alleged herein. Plaintiff is reasonably certain

to continue to suffer these damages in the future.

      61.    As a result of Defendant’s conduct, Plaintiff is entitled to

compensation for any and all lost wages and benefits, compensatory

damages, and reasonable attorney’s fees and costs.

     WHEREFORE, Plaintiff, ERIC BAINES, respectfully requests entry

of judgment:

            a.     Reinstating Plaintiff to his position as Behavioral Health

                   Technician, or awarding Plaintiff front pay to the extent



                                      10
Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 11 of 12
Case 2:21-cv-02419-CDJ Document 1 Filed 05/27/21 Page 12 of 12
